Citation Nr: 1446744	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-16 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities with residual pain with walking and standing of the third toe.

2.  Entitlement to service connection for defective vision of the right eye.

3.  Entitlement to service connection for hammertoes of the right foot, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to September 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of the proceeding are included in the record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for defective vision of the right eye and hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An October 2007 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities.  

2.  In an October 2008 statement, the Veteran  withdrew his appeal for entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities.  Therefore, the October 2007 rating decision is final.

3.  Evidence added to the record since the final October 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities.


CONCLUSION OF LAW

Evidence received since the final October 2007 rating decision is not new and material, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right toe deformities is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice for the Veteran's claim, including Kent notice, was provided in a March 2010 letter.  Therefore, the duty to notify has been fulfilled.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and lay statement from the Veteran and his representative are in the claims file and were reviewed in connection with his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities with residual pain with walking and standing of the third toe. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

In this case, the Veteran originally submitted a claim for his § 1151 claim in March 2007 which was denied in an October 2007 rating decision.  The RO determined that the evidence of record failed to establish that VA medical services were the proximate cause of the Veteran's additional disability.  In an October 2008 statement, the Veteran stated that he was "abandoning" his § 1151 claim and instead refiling a service connection claim for a right foot disability.  In a July 2009 decision, the Board dismissed the Veteran's § 1151 claim.  As such, the October 2007 rating decision is final.

Evidence of record at that time of the final October 2007 rating decision included the Veteran's service treatment records, VA treatment records and a July 2007 VA examiner's opinion that there was "no evidence of carelessness, negligence[,] lack of proper skill[,] error in judgment or lack of proper skill on the part of the Milwaukee VA" in treating the Veteran's right foot condition. 

In February 2010, the Veteran submitted statements that were considered by the AOJ as a petition to reopen his § 1151 claim.  Evidence received since the October 2007 rating decision includes the Veteran's statements asserting he received negligent care while at the VA and VA medical records which reflect treatment for the Veteran's right foot condition.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these medical records show that the Veteran incurred a disability due to negligence on the part of VA.  The Veteran has also not submitted any medical opinions stating that any conditions of his right foot are due to negligent VA treatment.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case of whether the Veteran's right foot condition is due to negligence on the part of the VA is a medically complex question that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the assertions by the Veteran and his representative do not raise a reasonable possibility of substantiating his claim, and are not material within the meaning of 38 C.F.R. § 3.156(a).

In sum, the evidence received raises no reasonable possibility of substantiating the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities with residual pain with walking and standing of the third toe.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for right first-third toe deformities with residual pain with walking and standing of the third toe is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran has maintained in his statements that he suffered a right eye injury in December 1948 during active duty service.  The Veteran stated that while fighting a fire he was exposed to a backdraft that injured his right eye.  A review of the Veteran's record does not include reports of this incident.  However, the Veteran's accounts are credible in light of his military occupational specialty (MOS) of firefighter.  Further, the Veteran's service treatment records note that his right eye vision worsened during service.  

The Veteran's December 1946 enlistment record notes that his right and left eye vision were both 20/20.  The Veteran's September 1949 separation examination report notes left eye vision at 20/20 and right eye vision at 20/100.  The Veteran has not been afforded a VA examination in connection with his right eye claim.  In light of the evidence of record showing worsening symptoms of right eye vision during service, as well as the Veteran's statements reporting an in-service injury to the right eye and continuous symptoms of poor right eye vision since service, remand is needed to determine the etiology of the Veteran's right eye condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In his August 2014 Board hearing, the Veteran's representative raised the issue of entitlement to service connection for hammertoes as secondary to his service-connected pes planus.  The Veteran underwent a VA examination in March 2010 in connection with his service connection claim for a right foot disability.  However, the VA examiner did not address secondary service connection as it had not previously been raised.  The Veteran has also not been given proper notice regarding service connection as secondary to a service-connected disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the foregoing, the Veteran must be scheduled for a VA examination to determine the etiology of hammertoes of the right foot, on the basis of in-service incurrence, as well as on the basis of being secondary to his service-connected pes planus.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).  Remand is also required to issue the Veteran another VCAA letter that addresses secondary service connection for his right foot disorder, to include as secondary to service-connected pes planus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative VCAA-compliant notice explaining the requirements for establishing service connection for a right foot disorder on a secondary basis to a service-connected disability, as well as the respective duties for the VA and the Veteran.  See 38 C.F.R. § 3.310.  Ask the Veteran to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

2.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current right eye disability.  All indicated tests and studies should be conducted.  The claims folder, including a copy of this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.  

The examiner should then answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or more) that any current right eye disability is related to the Veteran's reports of exposure to a backdraft while fighting a fire in service or is otherwise related to his active duty service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his right foot hammertoes disability, to include whether it was incurred in service or is caused or aggravated by service-connected pes planus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right foot hammertoes disability was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right foot hammertoes disability was caused by his service-connected pes planus?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right foot hammertoes disability was aggravated by his service-connected pes planus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


